 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5    ANA OCEGUEDA,                                         Case No. 2:15-cv-01884-JCM-EJY
 6                                      Petitioner,
             v.                                                        ORDER
 7
      WARDEN JO GENTRY, et al.,
 8
                                      Respondents.
 9

10          Good cause appearing, respondents’ second unopposed motion for enlargement of time
11   (ECF No. 21) is GRANTED. Respondents have until February 28, 2020, to answer the first
12   amended petition in this case.
13          DATED: January 15, 2020.
14

15                                                        JAMES C. MAHAN
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                      1
